Detailed Action
	The communications received 05/02/2022 have been filed and considered by the Examiner. Claims 1, 3, 7-12, 14-17, 19, and 21-22 are pending. 
Claims 8-10, 12, 14, 19 and 21-22 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I in the reply filed on 05/02/2022 is acknowledged.  The traversal is on the ground(s) that as currently amended, independent claims 1 and 12 are now patentably distinguished over the prior art.  This is not found persuasive because Pryor (US 4,770,193) hereinafter PRY discloses equipment for forming a tubular rod from a bundle of fibrous material [Abstract] comprising: 
a mandrel (conduit and nozzle) [Fig. 10b #42 and 49; col. 9 l. 20-27] having an upstream end section [Fig. 10b #42] and a downstream end [Fig. 10b #49] section of smaller cross-sectional area, the mandrel being constructed to form a space within the bundle of fibers as the bundle of fibers advances over the mandrel (as it would be capable), 
wherein the mandrel comprises a passage having a longitudinal axis, and an outlet between the upstream and the downstream end sections of the mandrel for delivering a treatment fluid from the passage to the bundle of fibrous material on the mandrel in a direction that is not opposed to the direction of movement of the bundle over the mandrel, the outlet being oriented at an acute angle to the longitudinal axis of the passage [see modified Figure 10b below].

    PNG
    media_image1.png
    448
    575
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the die".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the die” is understood to be “a die”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claim 7 depends off a cancelled claim it is improperly dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of examination claim 7 is understood to be dependent on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor (US 4770193) hereinafter PRY.

As for claim 1, PRY discloses equipment for forming a tubular rod from a bundle of fibrous material [Abstract] comprising: 
a mandrel (conduit and nozzle) [Fig. 10b #42 and 49; col. 9 l. 20-27] having an upstream end section [Fig. 10b #42] and a downstream end [Fig. 10b #49] section of smaller cross-sectional area, the mandrel being constructed to form a space within the bundle of fibers as the bundle of fibers advances over the mandrel (as it would be capable), 
wherein the mandrel comprises a passage having a longitudinal axis, and an outlet between the upstream and the downstream end sections of the mandrel for delivering a treatment fluid from the passage to the bundle of fibrous material on the mandrel in a direction that is not opposed to the direction of movement of the bundle over the mandrel, the outlet being oriented at an acute angle to the longitudinal axis of the passage [see modified Figure 10b below].

    PNG
    media_image1.png
    448
    575
    media_image1.png
    Greyscale



As for claim 3, PRY discloses claim 1 and wherein the passage is arranged to direct the fluid into the passage in a direction of from 20 to 70o to the direction of movement of the bundle over the mandrel (30o which falls within the claimed range) [refer to modified Fig. 10b above].

As for claim 7, PRY discloses claim 1 wherein a junction between the upstream and downstream end sections is formed by an intermediate region of the mandrel that tapers towards the downstream end of the mandrel [Fig. 10b from 42 to 49].

	As for claim 11, PRY discloses claim 1 and wherein the mandrel is mounted in a mandrel assembly [Fig. 10b #28] adjacent the die [Fig. 10b #55] and projects therefrom into the passage in the die. “The mandrel assembly is configured to direct the bundle of fibers on to the mandrel and into the passage in the die assembly” is a manner of using the apparatus and does not distinguish over the prior art [see e.g. MPEP 2114].

	As for claim 15, PRY discloses claim 1 and there is gathering equipment constructed to receive a continuous supply of fibers and to gather the fibers into a bundle as the fibers advance through the equipment and to deliver the bundle of fibers to the mandrel [Fig. 10b #27].

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor (US 4,770,193) hereinafter PRY in view of Smith (US 2004/0238991) hereinafter SMI.

As for claim 16, PRY discloses claim 15 but does not teach a divider arranged in a path of the bundle of fibers through the equipment and constructed to from a cleft along the length of the bundle as the bundle advances towards the mandrel.

SMI teaches an apparatus for use in forming products based on fiber infused with polymer in particular filters [0002]. In SMI dividers (fins) [Fig. 1 #38] are used to cause the fibers to align linearly along the axis of flow along with providing mixing of the additive (polymer) while preserving fiber length [0026].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the divider of SMI to the apparatus of PRY in order to cause the fibers to mix and align linearly while preserving fiber length. As the apparatus of PRY also concerns itself with the alignment of fibers [col. 4 l. 53-56] one of ordinary skill in the art would have recognized the applicability of SMI’s teachings which also pertains to fiber alignment [0026]. 


As for claim 17, PRY/SMI teaches claim 16 and PRY further teaches a forming cone [Fig. 10b #27 and 55] having an inlet [Fig. 10b #27] for receiving the bundle of fibers, an outlet from which the web of fibers may be withdrawn as a bundle [Fig. 6 and 10b #55] and defining a longitudinally extending passage of tapering configuration between the inlet and the outlet [Fig. 10b #27 to Fig. 10b #55], the divider comprising a projection in the passage of the forming cone extending between the inlet and the outlet (as it is understood that the divider would be somewhere between the outlet and inlet in order to provide benefit to the fibers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712